USCA11 Case: 21-14049    Document: 25-1     Date Filed: 12/20/2022   Page: 1 of 5




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 21-14049
                          Non-Argument Calendar
                          ____________________

       CHAD HAGGARD,
                                                     Plaintiff-Appellant,
       versus
       TONY DORSETT,


                                                   Defendant-Appellee.


                          ____________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                    D.C. Docket No. 4:20-cv-00030-SGC
                          ____________________
USCA11 Case: 21-14049       Document: 25-1       Date Filed: 12/20/2022       Page: 2 of 5




       2                        Opinion of the Court                    21-14049


       Before NEWSOM, GRANT, and BRASHER, Circuit Judges.
       PER CURIAM:
              Chad Duane Haggard appeals the grant of summary judg-
       ment in his 42 U.S.C. § 1983 action for false arrest. Haggard asserts
       that the magistrate judge—who was presiding by the parties’ con-
       sent—erred by concluding that the defendant police officer, Tony
       Dorsett, was entitled to qualified immunity on the ground that he
       had arguable probable cause to arrest Haggard for possession of
       marijuana. After careful review, we affirm. 1
              The existence of probable cause at the time of arrest is an
       absolute bar to a subsequent constitutional challenge to the arrest.
       Brown v. City of Huntsville, 608 F.3d 724, 734 (11th Cir. 2010).
       “Probable cause exists where the facts within the collective
       knowledge of law enforcement officials, derived from reasonably
       trustworthy information, are sufficient to cause a person of reason-
       able caution to believe that a criminal offense has been or is being
       committed.” Id. Probable cause does not require “an actual show-
       ing” of criminal activity, but “only a probability or substantial

       1 We review the grant of a summary judgment motion de novo. Weeks v.
       Harden Mfg. Corp., 291 F.3d 1307, 1311 (11th Cir. 2002). Summary judgment
       is appropriate when the evidence, viewed in the light most favorable to the
       non-moving party, presents no genuine dispute of any material fact and com-
       pels judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.
       Catrett, 477 U.S. 317, 322–23 (1986).
USCA11 Case: 21-14049      Document: 25-1     Date Filed: 12/20/2022     Page: 3 of 5




       21-14049               Opinion of the Court                         3

       chance” of such activity. Paez v. Mulvey, 915 F.3d 1276, 1286 (11th
       Cir. 2019). Furthermore, it “does not require anything close to con-
       clusive proof or proof beyond a reasonable doubt . . . , or even a
       finding made by a preponderance of the evidence.” Id.
               An officer is entitled to qualified immunity for making an
       arrest if, based on the totality of the circumstances, the officer had
       arguable probable cause to effectuate the arrest. Davis v. Williams,
       451 F.3d 759, 762–63 (11th Cir. 2006). Arguable probable cause is a
       lower standard than actual probable cause, and requires only that
       “under all of the facts and circumstances, an officer reasonably
       could—not necessarily would—have believed that probable cause
       was present.” Crosby v. Monroe Cnty., 394 F.3d 1328, 1332 (11th
       Cir. 2004).
              In Alabama, it is a Class A misdemeanor to possess mariju-
       ana for personal use, and a felony to possess marijuana for other
       purposes, or after a prior possession conviction. See Ala. Code
       §§ 13A-12-213, 13A-12-214. Possession may be actual or construc-
       tive. Brooks v. State, 321 So. 3d 1283, 1286 (Ala. Crim. App. 2020).
       Actual possession requires that the substance was located on the
       person of the accused. Id.
               To establish constructive possession, the state must prove
       “that the accused had dominion and control of the illegal substance
       itself or of the premises on which the substance was found,” as well
       as “knowledge of the presence of the” substance. T.L.S. v. State,
       153 So. 3d 829, 837 (Ala. Crim. App. 2013). When the accused is
       not in exclusive possession of the premises, the state can prove the
USCA11 Case: 21-14049     Document: 25-1     Date Filed: 12/20/2022   Page: 4 of 5




       4                     Opinion of the Court                21-14049

       accused’s knowledge of the controlled substance by providing evi-
       dence that connects the accused to the contraband. Id.
              Here, the magistrate judge did not err by determining that
       Officer Dorsett was protected by qualified immunity because he
       had at least arguable probable cause to support Haggard’s arrest.
               Officer Dorsett found the marijuana in the living room with
       Haggard and several others, and although the marijuana was not
       in the open, the case in which it was found was. Haggard was in
       the same room as the cigarette case containing the marijuana, and
       although he was not the closest person in the room to the case, he
       was, as the magistrate judge noted, “a matter of steps” from it.
       Maryland v. Pringle, 540 U.S. 366, 371–72 (2003). Even though Of-
       ficer Dorsett was told that Haggard did not live at the house, eve-
       ryone in the house was family and mostly contained within the
       same room of a private home, making it more likely that a com-
       mon enterprise existed between Haggard and the others than if
       they were merely acquaintances or were located in a public space.
       See id. at 373. Furthermore, when Officer Dorsett asked who pos-
       sessed the marijuana, no one admitted to ownership. The mariju-
       ana was also found at a social gathering, making it somewhat more
       likely that the marijuana was being shared or smoked communally.
       Lastly, the case was small and portable, adding to the likelihood
       that a visitor, such as Haggard, would be in possession of it.
              Based on these facts, we conclude that the magistrate judge
       did not err by determining that Officer Dorsett was protected by
       qualified immunity because he had at least arguable probable cause
USCA11 Case: 21-14049     Document: 25-1     Date Filed: 12/20/2022   Page: 5 of 5




       21-14049              Opinion of the Court                       5

       to support Haggard’s arrest based on the circumstances suggesting
       that Haggard had constructive possession of the marijuana.
       Brown, 608 F.3d at 734; Davis, 451 F.3d at 762–63; Crosby, 394 F.3d
       at 1332. Accordingly, we affirm.
             AFFIRMED.